Citation Nr: 0007353	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran's injuries, including a below the 
elbow amputation of his left arm, sustained as a result of a 
tractor trailer accident in December 1963, were a result of 
his own willful misconduct.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his former wife



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the issues claimed on appeal.

In September 1996, the Board remanded the issue to the RO for 
further development.  Thereafter, the veteran requested and 
received a hearing before a Member of the Board sitting in 
St. Petersburg, Florida, in December 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.  As the requested 
developments have been accomplished, the case is now ready 
for appellate review.  

Further, a point of procedural clarification is needed.  
Specifically, the Board notes that an Administration Decision 
was made in January 1989 which found that the injuries the 
veteran sustained in a December 1963 tractor trailer accident 
were due to his own willful misconduct.  The RO based its 
decision, at least in part, on the veteran's admission that 
alcohol was involved in the accident.  The RO was also 
persuaded by several inconsistencies in the veteran's story 
(including the date of the accident) and the otherwise lack 
of evidence of the accident or his subsequent medical care.  
Thereafter, the RO denied entitlement to service connection 
for entitlement to nonservice-connected pension based on the 
injuries sustained in the accident due to the willful 
misconduct determination.

However, after a careful review of the claims file, the Board 
finds that the RO did not notify the veteran of the January 
1989 Administrative Decision.  Specifically, although both 
the willful misconduct finding and the claim for nonservice-
connected pension were mentioned in the January 1989 rating 
action, the notice letter sent to the veteran dated February 
22, 1989, refers only to the nonservice-connected pension 
claim and contains no reference to the January 1989 
Administrative Decision or to the willful misconduct 
determination. Ultimately, a statement of the case on the 
willful misconduct claim was issued in April 1999 and the 
veteran filed a timely substantive appeal in May 1999.  As 
such, the issue is now properly before the Board.

The Board expresses no opinion as to the finality of the 
January 1989 rating decision in regard to the veteran's 
entitlement to nonservice-connected pension benefits.  
However, as notice of the willful misconduct determination 
was not provided to the veteran at the time of that decision, 
it is concluded that this matter has not been the subject of 
a final, binding decision by the agency of original 
jurisdiction and now may be considered on a de novo basis by 
the Board.  

Given the decision favorable to the veteran on the issue of 
willful misconduct, the issue of entitlement to service 
connection for a permanent and total disability evaluation 
for pension purposes will be addressed only in the Remand 
section of this decision. 


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was the driver of a tractor trailer truck 
involved in a single vehicle accident in December 1963.  

3.  As a result of the accident, the veteran received several 
serious injuries, including damage to his left arm, which 
subsequently resulted in a below the elbow amputation of the 
left arm.  

4.  It is not shown that the injuries the veteran sustained 
in the December 1963 accident were the result of actions by 
the veteran involving deliberate wrongdoing or actions taken 
with reckless disgregard of their probable consequences.


CONCLUSION OF LAW

The veteran's injuries sustained as a result of a tractor 
trailer accident in December 1963 were not a result of his 
own willful misconduct.  38 U.S.C.A. §§ 1521, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.1(n), 3.301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that pension benefits are not payable for any 
condition due to the veteran's own willful misconduct.  38 
C.F.R. § 3.301(b) (1999).  Willful misconduct is defined as 
an act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Further, the mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  In addition, willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (1999).  Moreover, the simple drinking of alcoholic 
beverage is not of itself willful misconduct.  The deliberate 
drinking of a known poisonous substance or under conditions 
that would raise a presumption to that effect will be 
considered willful misconduct.  38 C.F.R. § 3.301(c) (2) 
(1999).

Historically, the veteran filed a claim for entitlement to a 
nonservice-connected pension based on an amputation of his 
left arm and pulmonary emphysema in January 1986.  In a 
September 1986 Report of Accidental Injury, he related that 
he was involved in a truck accident in December 1974 (now 
clarified as December 1963), which resulted in the amputation 
of his left hand.  Further, he admitted that the use of 
alcohol was involved in the accident.  Nearly a year later, 
the veteran reported that neither the police report of the 
accident nor the medical records were available.  An attempt 
was made by the RO to obtain the records, also without 
success.  Thereafter, the RO issued an Administrative 
Decision which found that the veteran's conduct in the 
accident was willful misconduct based, in part, on his 
admission that alcohol was involved.  Based on the 
Administrative Decision, the RO denied the veteran's claim 
for nonservice-connected pension benefits.

At a December 1999 hearing before the Board, the veteran 
testified that he was working as a truck driver in December 
1963.  He reported that on New Years Eve, he parked his truck 
at his place of employment and walked across the street to a 
company party.  He was told by the foreman shortly after 
getting to the party that he needed to move his truck to 
another location or he would be fired.  He related that he 
had only consumed one beer before being told to move his 
truck.  To the best of his recollection, he was in the 
process of moving the truck when he attempted to make a turn 
and the truck spun out of control.  The next thing he 
remembered was waking up in the hospital two days later and 
was told he had gone through the windshield.  He reflected 
that he was not cited for driving under the influence and it 
was never suggested to him that he might have been 
intoxicated at the time of the accident.  He denied having 
ever been charged with driving under the influence of alcohol 
or driving while intoxicated nor had he ever attended any 
type of alcohol rehabilitation course for alcohol abuse.

The veteran's former wife testified that they were still 
married at the time of the veteran's accident and she had 
never known the veteran to be charged with driving under the 
influence of alcohol or driving while intoxicated nor did she 
know of him ever being involved in any type of alcohol or 
drug rehabilitation course.  The veteran indicated that as a 
result of injuries sustained in the accident, he subsequently 
underwent an amputation of part of his left arm.  He further 
maintained that he was discharged from his place of 
employment because he was not permitted to drive a truck due 
to the amputation, and that he was not fired because of an 
alcohol incident.  Upon further questioning, the veteran 
acknowledged that he must have been driving fast because he 
hit the curb and flew out the windshield.  He denied being 
under the influence of alcohol at the time of the accident 
and indicated that he had consumed only one beer.  The 
veteran also discussed several of his current medical 
problems.

Based on a review of the file, the Board finds that willful 
misconduct was not shown in the December 1963 tractor trailer 
accident.  First, the RO appears to have based its willful 
misconduct determination on the veteran's September 1986 
written statement that alcohol was involved in the accident.  
Although the veteran readily admitted that he drank beer 
prior to the accident (variously claimed as one or two), the 
Board finds no evidence to conclude that he was intoxicated.  
To find otherwise would be pure conjecture.  Moreover, the 
regulation is clear that the simple drinking of an alcoholic 
beverage is not sufficient, in and of itself, to make a 
determination of willful misconduct.  The evidence does not 
show nor is the Board willing to assume that the veteran was 
intoxicated at the time of the accident simply because he 
admitted to drinking beer.  Accordingly, the veteran's 
admission of drinking a beer or two prior to the accident 
will not support a willful misconduct finding.  

In addition, the veteran offered sworn testimony that he was 
not intoxicated at the time of the accident nor was he 
terminated from his job as a truck driver because of alcohol 
use or abuse.  That testimony was further supported by his 
former wife.  Simply put, there are no contemporaneous 
medical or police records available regarding the accident 
and, therefore, no evidence contradicting the veteran's sworn 
testimony.  Moreover, the mere technical violation of police 
regulations or ordinances will not, per se, constitute 
willful misconduct; thus, the Board finds that the veteran's 
testimony that he was driving fast is not determinative of 
willful misconduct.  Because the evidence fails to show that 
the veteran was intoxicated at the time of the accident or 
that he acted in a way involving conscious wrongdoing or a 
known prohibited action, the Board concludes that the 1963 
tractor trailer accident has not been shown to be the result 
of willful misconduct.  


ORDER

The veteran's injuries, including a below the elbow 
amputation of his left arm, sustained as a result of a 
tractor trailer accident in December 1963, were not a result 
of his own willful misconduct and may be properly be 
considered in any determination of whether the veteran is 
entitled to a permanent and total disability evaluation for 
pension purposes.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

After review of the record and in light of the favorable 
decision above, the Board finds that further development is 
needed with respect to the nonservice-connected pension 
claim.  The veteran contends that he has been unable to work 
due to various disabilities, including the below the elbow 
amputation of his left arm, a lung disorder, cataracts, chest 
pain, pain in the neck, problems with his fingers, and 
phantom pain in his left arm.  It should be noted that the 
veteran has no service-connected disabilities.  A 1993 rating 
decision lists mild degenerative cervical spondylosis, 
chronic obstructive pulmonary disease, astigmatism with 
presbyopia, premature ventricular contractions, and 
hemorrhoids as the nonservice-connected disabilities, with a 
combined rating of 20 percent.  More recent medical records 
reveal treatment for cataracts, hypertension, questionable 
peripheral neuropathy, and degenerative joint disease of the 
left elbow.

Accordingly, it is the Board's opinion that appropriate 
examinations are necessary to determine the current status of 
the veteran's disabilities and notes that there are no 
current VA examinations associated with the claims file.  
Further, during the appeal period, the VA rating criteria for 
evaluating the respiratory and the cardiovascular systems 
changed.  These criteria need to be considered in determining 
the current evaluation which is to be assigned as of the date 
of the new regulations, and as such, initial review by the RO 
is indicated.  

Moreover, with respect to the veteran's orthopedic 
complaints, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeal) 
(the Veterans Claims Court) has found inadequate a physical 
examination that did not describe functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This 
standard should be addressed, as applicable.  Thus, in view 
of the veteran's medical complaints and inability to work, 
the medical evidence received to date, the contentions 
advanced, and the posture of the case at this time, the Board 
finds that additional development in this area is indicated.  
Accordingly, the Board finds the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the true nature of the veteran's 
complaints and, thus, to evaluate the claim for a nonservice-
connection pension on appeal.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

Finally, the Veterans Claims Court has held that VA decisions 
on pension benefits should expressly address the two 
alternative tests to qualify for a permanent and total 
disability rating.  Under one test (the objective, or 
"average person" test), a veteran will be considered 
permanently and totally disabled if he has a lifetime 
disability which would render the average person unable to 
follow substantially gainful employment.  38 U.S.C.A. § 
1502(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.15 (1999).  
Under the second test (the subjective or "unemployability" 
test), a veteran qualifies if he is individually unemployable 
as a result of lifetime disability.  38 U.S.C.A. § 1502(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.17 (1999); Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  An RO rating decision discussing the two 
tests is needed.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his medical 
disabilities, not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran and his representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

3.  The veteran should be accorded the 
appropriate VA examination(s) to 
determine the nature and extent of his 
nonservice-connected disabilities.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
and a copy of the new respiratory and 
cardiovascular rating criteria should be 
provided to the examiner(s) for review 
prior to the examination(s).  

The report of the examination(s) should 
include a detailed account of all 
manifestations of the disabilities found 
to be present, including the appropriate 
pathology.  If additional examinations 
are warranted in order to fully assess 
the veteran's disabilities, those too 
should be ordered.  

In addition, the examiner(s) should 
render an opinion as to the severity of 
each disability found and the impact each 
disability has, whether singularly or in 
combination, on the veteran's 
employability so that they may be rated.  
The examiner(s) should also generally 
address the extent of functional and 
industrial impairment from the veteran's 
identified disabilities.  See Gary v. 
Brown, 7 Vet. App. 229 (1994); Martin 
(Roy) v. Brown, 4 Vet. App. 136 (1993).  
If these matters cannot be determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiner(s).  

4.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his last employment and the 
reasons for leaving.  Contact with the 
employer should be made as indicated, and 
the assistance of the veteran in 
obtaining this information should be 
requested as needed.

5.  Thereafter, the RO should undertake 
adjudicatory action to assign a 
disability rating to the disabilities 
enumerated, to include any disability not 
previously evaluated, in view of the 
material added to the claims file since 
the last formal adjudication by the RO.  
If any change in the evaluation assigned 
for the veteran's disabilities is found 
to be warranted by the evidence, or if he 
is found to have any ratable disability 
not previously evaluated, a new rating 
decision should be prepared to ensure 
that each of his chronic disabilities has 
been assigned a rating pursuant to VA's 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1999).  See Roberts 
v. Derwinski, 2 Vet. App. 387 (l992).

6.  The RO should then issue another 
rating decision discussing the 
application of the "average person" test 
set forth in 38 U.S.C.A. § 1502(a)(1) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 
4.15 (1999) and the "unemployability" 
standard as outlined in the provisions of 
38 C.F.R. § 4.17 (1999).  Under the 
latter criteria, it may be shown that the 
veteran is unemployable as a result of a 
lifetime disability.  When the percentage 
requirements of 38 C.F.R. § 4.16 (1999) 
are met, and the disabilities are of a 
permanent nature, a rating of permanent 
and total disability will be assigned if 
the veteran is found to be unable to 
secure and follow substantially gainful 
employment by reason of such disability.  
See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. 
App. 282 (1992). 

7.  Thereafter, the RO should consider 38 
C.F.R. § 3.321(b)(2) (1999) as 
appropriate.  A permanent and total 
disability evaluation for pension 
purposes may be assigned under this 
provision where a basically eligible 
veteran fails to meet the disability 
percentage requirements, but is found to 
be unemployable by reason of disability 
or disabilities, age, occupational 
background, and other related factors.

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

9.  When the aforementioned developments 
have been accomplished, the RO should 
then readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans' Appeal

 



